         Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 1 of 11
                                                           Joshua Adam Schulte, pro se


                                                             September 14, 2021

BY HAND

Judge Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE: United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

   I write to notify the Court of a Brady Violation committed by the government. In reviewing
last-minute disclosures before the first trial, I noticed references to the CIA's Advanced
Forensics Division (AFD) and the WikiLeaks Task Force (WTF) regarding forensic examinations
and analysis performed on DevLAN and the alleged crime scene that the government has
concealed from the defense to this date. This information only confirms the critical nature of
the digital forensics in this case.

    Specifically, Agent Evanchec wrote in a Lync message: "Couple things: 1. AFD previously
assessed it was not possible that the info Wiki had to have come from a backup. As of Friday,
that was walked back. The error they thought was in the backup script was not actually there.
As such, there was a backup of the Atlassian products on the File Share that every DevLAN user
had access to. Bottom line: subject pool is every DevLAN user now. This may be significant in
terms of PC for future warrants."

    The CIA's forensic division determined that every DevLAN user had access to the leaked CIA
information, and that the government's convoluted and confusing theory of prosecution
completely unnecessary. This would have been very useful to know before the first trial,
specifically the forensic analysis and location of this file share and backup. The government
never produced this AFD forensic report, nor did it produce any forensic report from either AFD
or the WTF. In light of this outrageous Brady Violation, I want to once again highlight the
significance of the defense's dire need for access to the alleged forensic crime scene to mount a
defense and subject the government's case to adversarial testing paramount to any fair trial.
        Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 2 of 11

United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


                               I.     THE BRADY VIOLATION
   "The government has a duty to disclose evidence favorable to the accused when it is
material to guilt or punishment." United States v. Madori, 419 F.3d 159, 169 (2d Cir. 2005)
(citing Bradley v. Maryland, 373 US 83, 87 (1963)). To prove a Brady violation, a defendant must
establish that (1) the evidence at issue is "favorable to the accused"; (2) the evidence was
"suppressed by the state, either willfully or inadvertently"; and (3) "prejudice... ensued" from
the lack of disclosure such that it is "material." Strickler v. Greene, 527 US 263, 281-82 (1999);
United States v. Coppa, 267 F.3d 132, 140 (2d Cir. 2001).

   As to the first element, evidence that is "favorable to the accused" includes not only
evidence that tends to exculpate the accused, but also evidence that is useful to impeach the
credibility of a government witness," that is, Giglio material. Coppa, 267 F.3d at 139 (citing
Giglio v. United States, 405 US 150, 154 (1972)). Here, the AFD's forensic report is clearly
favorable to the accused—it severely undermines the prosecution's case-in-chief. It is especially
important because to this date the government has concealed the forensic crime scene to hide
other exculpatory evidence from the defense. Additionally, the fact that trained forensic expert
CIA officers would testify differently than the government's supposed experts is also incredibly
favorable.

    As to the second element, a defendant must show that the government suppressed
evidence, meaning that the government violated its "affirmative duty to disclose favorable
evidence known to it." United States v. Payne, 63 F.3d 1200, 1208 (2d Cir. 1995). "[T]he
government cannot be required to produce that which it does not control and never possessed
or inspected." United States v. Hucher, 622 F.2d 1083, 1088 (2d Cir. 1980) (quoting United
States v. Cannifl, 521 F.2d 565, 573 (2d Cir. 1975)). A prosecutor, however, is "presumed... to
have knowledge of all information gathered in connection with his office's investigation of the
case and indeed "has a duty to learn of any favorable evidence known to the others acting on
the government's behalf in the case, including the police." United States v. Avellino, 136 F.3d
249, 255 (2d Cir. 1998) (quoting Kyles v. Whitley, 514 US 419, 437 (1995)). It is clear that the
government possessed the AFD and other forensic reports because the FBI case agent
specifically reported the report's findings.

                                                  2
        Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 3 of 11
United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


   As to prejudice and materiality, a defendant must show that "there is a reasonable
probability that, had the evidence been disclosed, the result of the proceeding would have
been different." Turner v. United States, 137 S. Ct. 1885, 1893 (2017) (quoting Cone v. Bell, 556
US 449, 469-70 (2009)). "A reasonable probability of a different result is one in which the
suppressed evidence undermines confidence in the outcome of the trial." Id. (internal
quotation marks omitted) (quoting Kyles, 514 US at 434); see also Strickler, 527 US at 281
("[T]here is never a real 'Brady Violation' unless the nondisclosure was so serious that there is a
reasonable probability that the suppressed evidence would have produced a different
verdict."). "Where the evidence against the defendant is ample or overwhelming, the withheld
Brady material is less likely to be material than if the evidence of guilt is thin." United States v.
Gil, 297 F.3d 93, 103 (2d Cir. 2002). The government tried an extremely weak circumstantial
case in which the jury was deadlocked. If the defense had access to the AFD's and WTF's
forensic analysis, as well as the ability to subpoena the CIA's analysists to testify at trial, then
the jury easily would have swung to acquittal. The fact that the government concealed this
critical Brady material is unconscionable.


                              II.     PRIOR BRADY VIOLATION
       I also note for the Court that the government tried to hide other information from the
defense in violation of Brady. The defense moved for a mistrial when it was discovered that the
government hid information about CIA employee Michael before trial. Specifically, the
government failed to disclose an internal August 2019 memorandum from the Deputy Director
of the CIA for Counterintelligence to the Director of Security requesting that Michael be placed
on enforced administrative leave because of suspicion, inter alio, that he was involved in the
theft and disclosure of the Vault 7 and Vault 8 information (the "CIA Memorandum"). See Brady
Violation letter, dated February 18, 2020 (Dkt. 328) and February 22, 2020 (Dkt. 331).


                           III.     THE FORENSIC CRIME SCENE
   This Brady Violation highlights and reinforces the defense's critical need for access to these
same forensic materials that the government provided to its own experts to advance its case-in-
chief, but concealed from the defense. Without access to the forensic crime scene, the defense


                                                   3
        Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 4 of 11
United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


cannot advocate any defense. The government can easily hide all the exculpatory forensic
evidence, and if ever they are discovered then they can simply claim their experts "missed" that
evidence. The government cannot have their cake and eat it too: If they want to allege complex
computer crimes against the CIA then they must turn over these computers; it is a manifest
injustice to deny the defense the ability to mount a complete defense.

       A.       History of requests for access to the forensic crime scene
              1.      Initial Requests
       The defense first requested the government produce the forensic crime scene in
discovery on September 28, 2018, then again on January 10, 2019. After the government
refused to do so, the defense moved on February 12, 2019, then again on March 11, 2019 for
the Court to compel the government to produce this evidence. The defense then moved
pursuant to CIPA Section 4 for access to the forensic crime scene in June 2019.

              2.     The government lies to the Court in its ex parte CIPA 4 motion
       In accordance with CIPA, the government filed an ex parte CIPA 4 motion regarding
classified information it does not want to disclose to the defense. In this motion, which the
defense obviously never saw, the government lied to this Court about the significance and
relevance of DevLAN forensic materials. In the Court's Order dated July 22, 2019 denying the
defense's CIPA 4 motion for access to the forensic materials, the Court wrote "[t]he
Government states that the only forensic evidence that is consistent with the removal of the
leaked information is on the Schulte Work station, and uses this conclusion to justify turning
over only some data from Schulte's Workstation—the data that supports the Government's
theory of its case." Id. At 10. As the Court saw at trial, this is clearly false. The government
advocated a very convoluted and complex theory at trial involving not only the Schulte
Workstation but also the ESXi and FS01 server. The government argued that I used the CIA
Workstation to gain unauthorized access to the ESXi server to gain unauthorized access to the
Confluence Virtual Machine to access Atlassian backups from the FS01 server. The government
lied to this Court.




                                                  4
        Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 5 of 11

United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


              3.     Motion for reconsideration
       The defense then moved again for access to the forensic crime scene on July 18, 2019,
August 26, 2019, October 15, 2019, October 28, 2019, November 15, 2019, and December 3,
2019. The Court never ruled on these outstanding motions.

              4.    Mistrial
       The defense moved  for a mistrial when the government presented its complex forensic
case involving not only the Schulte Workstation, but also the ESXi and FS01 servers, and the fact
that these forensic images were provided to the government's own experts; these experts
characterized the forensic images as critical to their analysis and opinion—from which they
could not have found the forensic artifacts in unallocated space or constructed their timeline
and theory of prosecution. The defense moved for a mistrial due to the government's failure to
produce these same forensic images to the defense. See Dkt. 328, 331.

              5.     Defense unable to challenge government's experts or theory of
              prosecution
       The defense then wrote to the Court on February 26, 2020, Dkt. 335:

We write to advise the Court, as we have already advised the government, that the defense is
unable to call its computer expert, Dr. Steven M. Bellovin, as a trial witness. As we have
previously explained, Dr. Bellovin, despite repeated requests, was never permitted access to the
full "mirror images" of the CIA's ESXi and FS01 Servers—images to which the government's
expert has long been granted full and unrestricted access.

       The fundamental unfairness of a one-sided trial where the defendant is deprived of the
ability to present any defense at all clearly compels this Court to action. I already went to trial
without the evidence to mount a proper defense in contravention of clearly established law. In
England during the 1500s, common law dictated those accused of treason were forbidden
counsel and not permitted to call witnesses. The government appears to have resurrected this
16th century common law in lieu of the Constitution, and convened a trial in which I could not
rebut the government's witnesses, could not verify their test results, could not properly cross-
examine them, could not conduct independent analysis, and could not subject the
government's case to adversarial testing. Instead, the government used CIPA improperly, as a

                                                  5
         Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 6 of 11

United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


shield to prevent legitimate discovery, which it wielded to stage a faux "trial" and manifest
injustice.

       B.     Significance of forensic crime scene
    The defense has repeatedly beat this dead horse. But, for a brief summary of the most
important issues, the significance of the forensic crime scene is recounted here. At trial,
multiple government witnessed testified to the relevance and significance of not only the
Schulte workstation but also the ESXi and FS01 servers.

               1.    The government's case-in-chief
    Patrick Leedom, on direct examination (Tr. 926-28) (bold emphasis added):

Q. Now, as part of your responsibilities and participation in this investigation, did you examine
forensic files and data from the DevLAN network?
A. Yes, I did.

Q. Did that include reviewing the computer the defendant used to access DevLAN while
working at the CIA?
A. Yes, it did.

Q. Did it also include reviewing servers connected to DevLAN?
A. Yes, it did.

Q. Approximately how much time have you spent over the past two and a half-plus years
reviewing those materials?
A. Countless hours.

Q. Have you formed an opinion as to some of the defendant's activities on the DevLAN network
in April of 2016?
A. Yes, I have.

Q. I want to focus your attention on April 20, 2016. Have you reached an opinion as to the
defendant's activities on the DevLAN network that day?
A. Yes, I have.



                                                 6
         Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 7 of 11

United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


Q. What are some of the opinions that you've reached about the defendant's activities on April
20, 2016?
A. On April 20, 2016, the defendant accessed the Confluence virtual machine, which was running
on the OSB ESXi server. He then reverted that virtual machine to the 4/16 backup that you've
heard about ISB having had made before they changed the passwords. That backup gave him
access to the machine again after the passwords were changed. During that time the machine
stayed in a reverted state for a little over an hour, and the defendant copied the Confluence
backups from the Altabackup server.

Also during that time, the defendant deleted many log files both on the ESXi server itself and on
the virtual machine by reverting to the previous snapshot and deleting it.

    There can be no question that the CIA Workstation, the ESXi server, and the FS01
(Altabackup) server constitute the alleged crime scene in this case and the crux of the
government's case-in-chief. Accordingly, Fed. R. Crim. P. 16(a)(1)(E)(ii) clearly establishes that
the government must produce forensic images of these three servers to the defense.

    As stated in United States v. Kattar, 840 F.2d 118, 127 (1st Cir. 1988), a "criminal trial should
be viewed not as an adversarial sporting contest, but as a quest for truth." Thus the
investigative machinery of the government should be available to seek the truth, not merely to
convict, inasmuch as an erroneous conviction would not serve the purposes of law enforcement
or justice.

                 2.    Timing analysis critical to identifying which backup was stolen from the
                 CIA

        The government sought to prove at trial that the data released by WikiLeaks derived
from a specific backup file. To prove this, the government relied upon the complete forensic
image of the FS01 (Altabackup) server—it compared the data on WikiLeaks with each and every
one of the backups on the FS01 server until it found the closest match. The government's
second forensic expert, Michael Berger, testified to this "Timing analysis." (Tr. 1351-52):

Q. Were you asked to conduct any analysis of the EDG information disclosed by WikiLeaks?
A. Yes, I was.
                                                  7
          Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 8 of 11
United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


Q. Have you formed any opinions with respect to that information?
A. Yes, I have.

Q. What opinions have you formed?
A. I was asked to perform analysis and conduct a timing analysis and look at the data that was
on WikiLeaks. My opinion of that analysis is that the data that was released on WikiLeaks came
from a date range between March 2 and March 3, 2016.

Q. Was there a backup in existence on the Confluence — was there a Confluence backup file in
existence on DevLAN within that time range?
A. Yes.

Q. Which one was that?
A. It was the March 3 backup.

Q. So, if we go to the next slide and move on to the next one after that. I'd like to start with how
you arrived at that opinion. Could you describe your methodology, please?
A. Sure. So, I was asked to look at the data that was on WikiLeaks and determine when it came
from in the Confluence system. In order to do that, we looked at the concept of version control,
which both Stash and Confluence employ. Version control is a basic ability where you can make
up dates to documents or source code. And when you save them, they don't completely
overwrite your previous versions. The system keeps track of the history of versions so it goes
from version 1, version 2.




Q. I'm sorry to interrupt.
A. That's okay. Because we knew that the version control existed on those systems, we could
look at activity that happened on those systems and we could look at data that was posted on
WikiLeaks. We then looked for examples of data points of data that was saved in the system
that was present on WikiLeaks. And data that was saved in the system that was not present on
WikiLeaks.



                                                 8
        Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 9 of 11
United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


       The government's forensic expert, Michael Berger, utilized his unfettered access to the
full forensic images to conduct a timing analysis. Berger's analysis could not be cross-examined,
verified, or challenged because the defense did not have access to the forensic images, and
therefore could not reproduce Berger's timing analysis. Since the government's case depends
upon Berger identifying one specific backup file as the originating data, if the defense were
given access to the backups and a forensic expert could rebut the government's expert and
identify any other backup file as the originating data, then I must be acquitted. However, as
occurred throughout trial, the government relied on the full forensic images to effectively
prosecute the case while the defense could not rebut anything through independent analysis or
adversarial testing.

               3.     The Supreme Court clearly established that the Due Process Clause of the
               Fifth Amendment compels the government to provide equal access to private
               experts retained by the defense just as it does for its own experts

       The Supreme Court noted in Wardius v. Oregon, 412 US 470 (1973), that "[a]lthough the
Due Process Clause has little to say regarding the amount of discovery which the parties must
be afforded, ...it does speak to the balance of forces between the accused and his accuser."
(emphasis added). Accordingly, "Wardius holds that rules about pretrial discovery in criminal
prosecutions must apply to prosecutors as well as to defendants. Access provided to private
experts retained by the prosecution must be provided to private experts retained by the
defense." United States v. Shrake, 515 F.3d 743 (7th Cir. 2008) (emphasis added);
"Fundamental fairness is violated when a criminal defendant on trial for his liberty is denied the
opportunity to have an expert of his choosing, bound by appropriate safeguards imposed by the
Court, examine a piece of critical evidence whose nature is subject to varying expert opinion."
Barnard v. Henderson, 514 F.2d 744, 746 (5th Cir. 1975).

       The government's forensic expert, Patrick Leedom, was granted unfettered access to
the alleged forensic crime scene, and in fact, all of DevLAN, to conduct his forensic
examinations and investigation (Tr. 1148) (bold emphasis added):




                                                9
          Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 10 of 11
United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


Q. And when you worked in their lab, did they give you full access to what is a full image of the
FSO1 server?
A. Yes.

Q. And they gave you, did they not, access to the full image of the Atlassian server, correct?
A. That's correct.

Q. They gave you full access, did they not, to Mr. Schulte's workstation, correct?
A. Correct.

          1159-60:

Q. Let me make it easy for you. You tell me what you were given.
A. Sure. We were given images of all of the DevLAN machines -- computers, servers -- that
were available at the time that we showed up to analyze.

Q. All of them, correct?
A. Yes.

Q. Now, you testified that you were also given access to the Atlassian server, right?
A. Uh, yes.

Q. And is it fair to say that the CIA gave you access all throughout the three years you worked
with them on this case? Correct?
A. Yes.

          1186-87:

Q. Okay. When you examined -- did you by any chance actually physically examine any thumb
drives that Mr. Schulte used?
A. Ihad images of those thumb drives. I've seen pictures for them, but Ihad forensic images of
them.

Q. You had a full forensic image, correct?
A. That's correct.

                                               10
          Case 1:17-cr-00548-PAC Document 504 Filed 09/21/21 Page 11 of 11
United States v. Schulte, S3 17 Cr. 548 (PAC); September 14, 2021 letter from pro se defendant


Q. How many thumb drives did you have a full forensic image of?
A. A lot.

Q. A lot. How many is a lot?
A. Over the network, there were -- dozens.

Q. Right, and you had physical -- I mean, you had access to every one of those mirror images,
correct?
A. Yes.

Q. In fact, you had access to the mirror images of almost every network and every computer
that you needed from the CIA, correct?
A. Yes.

Q. And that very much informed your expert opinion here, correct?
A. Correct.

          "The ends of criminal justice would be defeated if judgments were to be founded on a
partial or speculative presentation of the facts. The very integrity of the judicial system and
public confidence in the system depend on full disclosure of all the facts, within the framework
of the rules of evidence. To ensure that justice is done, it is imperative to the function of the
courts that compulsory process be available for the production of evidence needed either by
the prosecution or by the defense." United States v. Nixon, 418 US 683, 709 (1974).

          C.     Due to the government's lies and Brady Violations, this Court should
          compel production of the forensic crime scene
          Due to the government's most recent Brady Violation, the Court should order
production of not only the improperly concealed AFD and WTF forensic analysis and reports,
but also the forensic crime scene as alleged by the government: The Schulte CIA Workstation,
the ESXi Server, and the FS01 server.



                                                                              Respectfully submitted,
                                                                                Joshua Adam         ulte

                                                 11
